PER CURIAM.
Motion for an appeal from a judgment of the Pulaski Circuit Court, Hon. R. C. Tartar, Judge, convicting Wayne Marcum of the second offense of unlawfully having intoxicating liquor in his possession for the purpose of sale in local option territory, and fixing his punishment at a fine of $200 and confinement in the county jail for sixty days.
Appellant insists: 1. The evidence against him was not' sufficient to take the case to the jury and the court erred in overruling his motion for a directed verdict; 2. the court did not instruct on the whole law of the case.
We have read the evidence and conclude it was sufficient to take the case to the jury and to sustain the judgment of conviction. Furthermore, a consideration of the instructions and the authorities relied upon by appellant convinces us that the court did give the whole law of the case and there are no errors in the instructions.
The motion for appeal is denied and the judgment is affirmed.